Citation Nr: 9926189	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-23 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cardiovascular disease to include hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran's active military service from June 1970 to May 
1974 and from October 1977 to October 1980 has been verified.  
His DD Form 214 issued in 1980 reports more than 13 years of 
active service.  The record confirms several periods of 
annual active duty for training (ACDUTRA) during the 1980's 
and a 179-day period of training in 1995 shown as active duty 
for special work.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an April 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico. 

The issue of entitlement to service connection for a right 
rotator cuff tear is discussed further in the remand portion 
of this decision.

The Board notes that in June 1999 the veteran's 
representative mentioned the issue of entitlement to a 
compensable evaluation for defective hearing.  The RO in 
April 1997 denied a compensable evaluation for defective 
hearing and so advised the veteran in May 1997.  In July 
1997, the veteran submitted a letter wherein he generally 
indicated that he wished to appeal the April 1997 rating 
decision and asked for a hearing.  In a cover letter, the 
veteran's representative specified that the issues disagreed 
were entitlement to service connection for hypertension and a 
heart condition.  The August 1997 statement of the case and 
substantive appeal and the September 1997 hearing testimony 
did not mention the hearing disability.  The issue was next 
mentioned in 1999 correspondence from the representative.

The appellate rules provide that when the RO gives notice 
that adjudicative determinations were made on several issues 
at the same time, the specific determinations, with which the 
veteran disagrees, must be identified in the notice of 
disagreement.  38 C.F.R. § 20.201 (1998).  The veteran's July 
1997 letter made no such specification, but clearly the July 
1997 correspondence from the representative and the veteran's 
hearing testimony, wherein he agreed that the issues on 
appeal were service connection for hypertension and a heart 
disorder, served to limit the appeal.  

Although a certification of appeal does not serve to confer 
or deprive the Board of jurisdiction over an issue, the 
veteran must perfect an appeal.  38 C.F.R. §§ 19.35, 20.200 
and 20.302(c).  His failure to do so serves to deprive the 
Board of jurisdiction over the issue of service connection 
for a depressive disorder at this time.  See In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997).  See also 
VAOPGCPREC 9-97 (O.G.C. Prec. 9-97).  The recent argument 
from the representative may be accepted as evidence of an 
application to reopen the claim for an increased rating for 
defective hearing. 

From the forgoing discussion, it is the Board's belief that 
there exists a legitimate question of whether a timely appeal 
has been filed on this issue.  The Board does not have 
jurisdiction to review the claim in the absence of a 
perfected appeal.  38 C.F.R. §§ 20.200, 20.202 and 20.302.  
An RO determination of nontimely filing of a notice of 
disagreement or a substantive appeal is an appealable issue.  
38 C.F.R. §§ 19.34, 20.101(c).  The intertwined issue of 
timeliness of appeal is referred to the RO for further 
consideration at this time rather than by remand since the 
Board's jurisdiction over the issue of an increased rating 
for defective hearing is as yet undetermined.  See also 
VAOPGCPREC 9-99 (O.G.C. Prec. 9-99), August 18, 1999, pp. 2-4 
and 9. 



FINDINGS OF FACT

1.  The veteran did not appeal an April 1981 RO rating 
decision that denied entitlement to service connection for 
cardiovascular disease.

2.  Evidence received since the final unappealed April 1981 
rating decision is not cumulative or redundant, bears 
directly and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the veteran's claim.

3.  The claim of entitlement to for service connection for 
cardiovascular disease to include hypertension is supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the final April 1981 rating 
decision wherein the RO denied entitlement to service 
connection for cardiovascular disease is new and material, 
and the claim for service connection is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1998).

2.  The claim of entitlement to service connection for 
cardiovascular disease to include hypertension is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that on a 
September 1974 examination he was found to have a normal 
heart and chest X-ray, blood pressure of 112/70 and no 
history of heart disease or hypertension.  In May 1976, he 
was seen with the complaint of acute pain in the left chest 
and down the left arm and although a physician opined that 
myocardial infarction was doubted the veteran was admitted 
for observation for two days.  His blood pressure was 136/88 
and 114/82 and a chest X-ray was reported as normal.  The 
final diagnosis was chest pain, etiology unknown.  Subsequent 
entries through early 1978 show blood pressure recorded as 
120 and 124/80, 110/70 and 118/70.  In early 1979 before he 
was hospitalized for peptic ulcer disease with upper 
gastrointestinal bleeding his blood pressure was 124/80.  
During his admission his heart was found to have no murmurs 
or gallops and regular rate and rhythm.  An electrocardiogram 
was normal and his blood pressure was 140/90, 120/80 and 
110/70.  Later in 1979 blood pressure was recorded as 112/62 
and 120/82.  At a private hospital in late 1979 a chest X-ray 
was reported as normal, and the heart showed a normal sinus 
rhythm and no murmurs. 

In April 1980, the veteran complained of left arm and chest 
pain.  His blood pressure was 112/70 and an examiner's 
assessment was rule out ASHD and rule out arthralgia of the 
left shoulder.  In May 1980, the veteran complained of chest 
pain and on examination he had a regular heart rhythm, no 
murmur and normal sounds.  A cardiology consultant in June 
1980 noted that the pain appeared to be related to the 
position of the veteran's left arm.  It was noted that the 
veteran reported chest pain for several years that was not 
necessarily related to exertion.  An electrocardiogram was 
normal and his blood pressure was 120/80.  The impression was 
that the veteran's chest pain was atypical for angina.  On a 
treadmill stress test in June 1980 it was reported that no 
chest pain was noted during testing and the impression was of 
a negative exercise stress test.  On another occasion in June 
1980 his blood pressure was 108/78.

On a medical evaluation in July 1980 an examiner reported a 
regular heart rhythm without murmurs or gallops, satisfactory 
hemodynamics and blood pressure 132/78.  The veteran's 
separation medical examination in August 1980 noted no 
abnormalities of the heart or vascular system and his blood 
pressure was 110/80.  The veteran reported a history of pain 
or pressure in his chest, heart trouble, and low blood 
pressure at that time.  The examiner noted that the veteran 
was admitted to the hospital for a possible heart attack in 
1976 and had low blood pressure when admitted in 1979 for 
rectal bleeding.  

On an initial VA benefit application in October 1980 the 
veteran filed an initial claim for VA benefits seeking 
service connection for various disorders including a possible 
heart attack in 1976.  

On a VA examination in December 1980 the veteran indicated a 
question of heart problems and gave the examiner a history of 
oppressive chest pain only once in service for which he was 
hospitalized and monitored and found to have normal enzymes 
and stress exercise testing.  His blood pressure was 110/70, 
sitting and recumbent and 120/70 standing.  The examiner 
found normal sinus rhythm, no murmurs, adequate peripheral 
vessels and good tones.  A chest X-ray was reported as 
showing a normal heart and an electrocardiogram was reported 
as normal.  The diagnosis was heart disease not found.

The RO in April 1981 after consideration of the service 
medical records and recent VA examination denied service 
connection for heart disease on the basis that it was not 
shown by the evidence of record.  The veteran was notified of 
this decision by a RO letter dated in May 1981. 

Thereafter the record was supplemented with VA medical 
records variously dated though the late 1980's that are 
unremarkable for any reference to heart disease or 
hypertension.  Blood pressure recorded in 1987 was 122/84, in 
1988 it was 132/88 104/82, 106/76 and 118/80, and in 1989 it 
was 146/90, 138/94 and 124/80.

Service department medical records were received that show 
the veteran was examined in May 1995 and found to have blood 
pressure of 144/84 and a normal heart and chest X-ray.  There 
was no reference to heart disease or hypertension in the 
summary of defects and diagnoses and by history he answered 
that he had not had high or low blood pressure but had chest 
pain.  There was no elaboration by the examiner but the 
veteran mentioned having been in a hospital "heart unit" in 
service in 1975 or 1976.  A June 1995 evaluation shows 
assessments of multiple cardiac risk factors and borderline 
elevation of blood pressure with no clinical or 
electrocardiogram evidence of ischemic heart disease and that 
the veteran was cleared for full duty.

An anesthesia service report in September 1995 noted by 
history borderline hypertension since 1992 and of a 
questioned heart attack in 1976 with chest pain and shortness 
of breath.  His blood pressure was 140/90 and 151/105 and he 
has found to have a normal electrocardiogram and chest X-ray.  
There is a preoperative notation of coronary artery disease 
in November 1995 and the report of thinning inferior wall 
with moderate surrounding ischemia and no angina since the 
previous week and that the veteran had stable exertion angina 
for more than 10 years.  

VA hospitalized the veteran in December 1995 for recent chest 
pain and a history of hypertension and episodic chest pain of 
several years' duration was noted.  A cardiac catheterization 
found minimal coronary artery disease and he was ruled out 
for myocardial infarction by serial enzymes and 
electrocardiograms.  The diagnoses included hypertension and 
coronary artery disease.  A January 1996 operative report for 
repair of the right biceps tendon shows that surgery the 
previous fall had been delayed approximately four months 
secondary to a cardiac work-up, which was reportedly negative 
for cardiac disease.  

The records shows that a December 1995 cardiology evaluation 
at the New Mexico Heart Institute listed the veteran's 
problems as including presumed coronary artery disease and 
borderline hypertension and found on examination normal S1 
and S2 heart sounds, no murmurs, gallops or rubs.  The 
impression was that the veteran had two significant risk 
factors for heart disease

The service department medical evaluation board report in 
June 1996 shows that the veteran's medical history included 
coronary artery disease and hypertension and that the 
cardiology service consultation reported that the veteran had 
a possible inferior myocardial infarction in 1976 and 
hypertension since 1975.  It was the medical board 
determination that the veteran had arteriosclerotic heart 
disease with possible myocardial infarction in 1976 that had 
an approximate date of origin in 1976 and that the 
approximate date of origin for his hypertension was 1975.  

At a RO hearing in September 1997, the veteran's 
representative clarified the veteran's military service 
reporting that he had active service with the United States 
Air Force from 1963 to 1967 followed by two years of inactive 
reserve with the United States Air Force from 1967 to 1969 
and then four years in the United States Marine Corps from 
June 1970 to June 1974 followed by active duty with the 
United States Army from December 1974 to October 1980.  
In October 1980, the veteran affiliated with the Army Reserve 
and continued in that capacity until April 1997, which 
included a period of active duty for special project from 
March 25, 1995 to September 21, 1995 as an individual 
mobilization augmentee (IMA) that also involved 12 days of 
training annually.  The veteran stated this was not full time 
active duty but a part of the individual ready reserve.  The 
veteran testified that that during a physical examination 
during active duty from March to September 1995 a diagnosis 
of mildly elevated hypertension was reported and that during 
his preparation for surgery in 1995 hypertension and heart 
disease were mentioned (Transcript, pp.1-4.).  


Criteria

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. Otherwise, 
that determination will 
become final. The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(a).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty for training during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) 
(West 1991); 38 C.F.R. § 3.6(a) (1998).  ACDUTRA is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(1998).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for cardiovascular disease 
including hypertension although not otherwise established as 
incurred in service if manifested to a compensable degree 
within 1 year from the date of separation from service 
provided the period of service and rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 C.F.R. § 3.309 
(1998).

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) with diastolic pressure predominantly 
100 or more, or; systolic pressure predominantly 160 or more, 
or; minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous
medication for control shall be rated 10 percent disabling. 
Note (1): Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, effective 
prior to January 12, 1998 and as amended 62 Fed. Reg. 65219, 
December 11, 1997.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." When 
the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, generally,  there 
must be (1) competent evidence of a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The veteran seeks to reopen his claim for service connection 
for heart disease that the RO denied when it issued an 
unappealed rating decision in April 1981.  When a claim is 
finally denied by the RO, the claim may not thereafter be 
reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 
(1998).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  The 1981 RO decision is the 
last final disallowance on any basis.

Review of the RO's findings in the April 1981 decision shows, 
in essence, that it found no competent medical evidence of 
heart disease having its inception in service.  The RO noted 
in its decision that heart disease was not found on the 
recent VA examination and the veteran's service medical 
records were considered.  Thus, the RO determined that the 
variously reported complaints in service were not associated 
with a cardiovascular disease. 

In the case at hand, the Board finds that new and material 
evidence has been submitted to warrant reopening the 
veteran's claim for service connection.  The specified basis 
of the RO's April 1981 denial is changed by the additional 
evidence that includes thorough medical evaluations of the 
veteran and relevant records that confirm a heart disease 
reported in1996 as coronary artery disease, arteriosclerotic 
heart disease and possible myocardial infarction.  There is 
also the veteran's recollection of relevant symptoms which is 
presumed truthful.  Therefore, the evidence received since 
the 1981 decision is not essentially cumulative of earlier 
evidence.

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
section 3.156 to reopen the claim.  The additional evidence 
is not cumulative thereby passing the first test.  

The Board finds that the evidence added to the record since 
the 1981 decision directly addresses this issue insofar as it 
adds to previously reviewed evidence regarding chest pain 
complaints since service and provides evidence of a current 
disability that has been linked to his military service in 
the 1970's.  The additional evidence is new and material 
evidence as defined by the regulation as it bears directly 
and substantially upon the issue at hand, and being neither 
solely duplicative nor cumulative, it is significant and must 
be considered in order to decide the merits of the claim 
fairly.  38 C.F.R. § 3.156(a).  

Here, the issue at hand is whether the veteran has 
cardiovascular disease linked to his active military service 
and as the additional evidence is probative of this question 
and the Board must conclude that the veteran has submitted 
"new" and "material" evidence to reopen his claim of 
service connection for heart disease.  38 C.F.R. § 3.156.  
Thus, the claim should be reopened.

The first element of the new Elkins test having been 
satisfied, the Board's analysis must continue.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  It must now be 
determined whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).  

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  That is, one being 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran's claim does meet this standard since the 
necessary medical nexus evidence is of record regarding the 
cardiovascular disease.  The record was supplemented by 
evidence, the most compelling being the military cardiology 
consultation 1996 that did provide an opinion favorable to 
the claim and was likely based upon examination and review of 
the medical record in light of the veteran's self-reported 
history.  Further, although there is a significant period of 
years without medical evidence of symptoms until more 
recently after ACDUTRA and not then linked to an event of 
such service.  The veteran has been granted service 
connection for a disability that was incurred during ACDUTRA 
in 1995, which has the effect of characterizing such service 
as active military service for presumptive purposes, but 
competent evidence that is necessary to establish the 
critical nexus element for cardiovascular disease to this 
period of service is not of record and is not reported to 
exist.

In summary, the evidence shows a substantial record of chest 
pain complaints in service and medical nexus evidence linking 
a current cardiovascular disease including hypertension to 
service with application of 38 C.F.R. § 3.303(d).  In light 
of the finding herein that the veteran's claim for service 
connection is well grounded, the Board notes that the second 
element of the Elkins test has been met.  Accordingly, the 
Board's analysis may not end here without addressing the 
merits of the claim.  

As noted previously, VA must proceed to evaluate the merits 
of the claim but only after ensuring that the duty to assist 
has been fulfilled.  In this case the Board is inclined to 
defer further consideration of the matter pending the 
completion of additional development that will be discussed 
below in the remand portion of this decision.  The Board 
believes that the claim requires additional development in 
view of the current state of the record in order to meet the 
duty to assist, and such development is addressed in the 
remand portion of the decision.


ORDER

The veteran having submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
cardiovascular disease including hypertension, and having 
submitted a well grounded claim of entitlement to service 
connection, the appeal is allowed to this extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The issue of entitlement to service connection for a right 
rotator cuff tear was mentioned by the representative in 
written argument dated in January and June 1999.  The record 
shows that the RO in January 1996 found the veteran's claim 
for service connection for right biceps tendon injury and 
rotator cuff tear not well grounded.  In February 1996, the 
veteran filed a notice of disagreement with the recent rating 
determination and in June 1996, the RO granted service 
connection for a right biceps tendon injury with an 
evaluation of 30 percent, effective from September 23, 1995.  
The RO advised him of the determination in July 1996 and in 
July 1996 correspondence to the RO the representative 
mentioned the right rotator cuff and other issues.  The RO in 
April 1997 once again found the claim of service connection 
for the rotator cuff tear not well grounded and provided 
notice of thew determination in May 1997. The next 
communications regarding the right rotator cuff disorder are 
those of the representative previously mentioned.  

The Board observes that the veteran's February 1996 
correspondence is clearly a notice of disagreement with the 
RO decision regarding the right rotator cuff disorder.  The 
failure to issue a statement of the case in such 
circumstances is a procedural defect requiring a remand.  
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  However, 
an appeal shall be returned to the Board only if perfected by 
filing a timely substantive appeal.  Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).  The April 1997 adjudication does 
not serve to nullify the February 1996 adjudication and the 
timely request for appellate review.

The record shows that there are service medical records 
outstanding and likely available that would be significant in 
the determination of service connection, specifically the 
original cardiology consultation report prepared for the 1996 
medical board and apparently of such significance that the 
medical board concluded that the cardiovascular disease and 
hypertension were initially manifested during the veteran's 
service in the 1970's.  In addition, the medical history in 
the 1995 anesthesiology record mentioned a history of 
borderline blood pressure for several years and other 
symptoms, which suggests the likelihood of additional medical 
treatment records.  The recent decision in Hayre v. West, No. 
98-7046 (Fed. Cir. Aug. 16, 1999) underscores the extent of 
the duty to assist in cases such as the veterans where 
service department records are missing.

To ensure full compliance with due process requirements and 
the duty to assist in the reopened and well grounded claim 
for service connection, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for any 
cardiovascular disorder including 
hypertension at any time since service 
that ended in 1980 or prior to reentering 
the service in December 1974.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all pertinent outstanding VA 
treatment records.  

2.  The RO should once again contact the 
National Personnel Records Center in an 
attempt to locate any available records 
from the veteran's cardiology 
consultation completed in connection with 
the medical evaluation board at the 
William Beaumont Army Medical Center in 
1996 and any other available service 
medical records that might coincide with 
his various periods of active duty for 
training or other earlier military 
training.

3.  The RO should arrange for a VA 
examination of the veteran by a 
cardiologist to determine the nature, 
extent of severity, and likely etiology 
of any cardiovascular disorder(s) 
including hypertension.  Any further 
indicated special studies should be 
conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  All 
pertinent complaints should be recorded 
and evaluated.  The examiner, after 
review of the claims file as supplemented 
by the additional evidence requested 
above, should be asked to provide an 
opinion regarding the likelihood that any 
cardiovascular disorder found, including 
hypertension is related to chest pain 
complaints noted during service.  The 
examiner should provide the rationale for 
all opinions expressed. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for a cardiovascular 
disability including hypertension.   

6.  The RO should issue a statement of 
the case covering the issue of service 
connection for a right rotator cuff tear 
decided in the February 1996 rating 
decision, but not addressed in a 
statement of the case, and advise the 
veteran of the requirements necessary to 
perfect a timely appeal.  

If a benefit sought on appeal is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is notified.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

 

